Order affirmed, with ten dollars costs and disbursements. Memorandum: All the matters sought to be determined in this action have been either already authoritatively adjudicated between the parties or fall within the scope of an action now pending in which the Genesee Valley Trust Company, as administrator, is plaintiff, and the plaintiff Arthur M. Newborn, as trustee and individually, is defendant. [See 167 Misc. 220; 168 id. 703.] All concur. (The order dismisses the complaint as to certain defendants in an action to determine the interests of defendants to certain property belonging to a trust.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.